 NEWPORT NEWS FORMS COMPANY, INCORPORATED471the Board has applied thePeerless Plywoodrule retroactively to pre-election speeches which antedated the establishment of that rule 3In theCross CompanyandBanner Die Fixturecases, the Boarddid apply thePeerlessPlywoodrule retroactively to preelectionspeeches which antedated the establishment of that rule.However,the issue as to whether the speeches in those cases interfered with theelections was raised by timely objections to such conduct, and thuswas properly before the Board. In the instantcase,the issue as towhether the alleged speeches before the second election interfered withthat election was raised by an untimely objection, and therefore isnot properly before the Board.Moreover, we find no justification forconsidering this objection on the merits, despiteits untimeliness, onthe ground that thePeerless Plywoodrule wasnot in existence atthe time of the second election to be raised as the basis of an objectionto the election.The second election was held on February 7,1953, andthe objection in question was not raised until May 10, 1954, over a yearlater.In our opinion, this represents too great a lapse of time topermit the retroactive application of thePeerless Plywoodrule whichthe Respondent seeks.That rule was not intended to, and should notbe applied to elections which were held so long ago, and which are nowobjected to for the first time on that basis.To hold otherwise wouldbe to permit parties to now raise thePeerless Plywoodrule as a basisfor setting aside elections which have long since decided questions ofrepresentation and in somecaseshave established collective-bargain-ing representatives.In view of the foregoing, we find no merit in the Respondent's mo-tion for review, and we shall therefore order that the motion bedenied.[The Board denied the motion.]MEMBERS RODGERS and BEESON took no part in the consideration ofthe above Order Denying Motion for Review.3 The Cross Company,107 NLRB 1267;Banner Die FixtureCo., 107 NLRB 1332.NEWPORT NEWS FORMS COMPANY, INCORPORATEDandINTERNATIONALBROTHERHOOD OF BOOKBINDERS, AFL, PETITIONERNEWPORT NEWS FORMS COMPANY, INCORPORATEDandNEWPORT NEWSFORMS COMPANY, INCORPORATED, EMPLOYEES'COUNCIL,INDEPEND-ENT, PETITIONER.Cases Nos. 5-RC-1507 and 5-RC-1513. October25,1954Decision,Order, and Direction of ElectionUpon separate petitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act, a consolidated hearing was held before110 NLRB No. 71. 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDBenjamin E. Cook, hearing officer.' The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Upon the entire record in these cases, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 9 (6) and (7) of the Act.4. International Brotherhood of Bookbinders, AFL, herein calledthe Bookbinders, seeks a unit of production and maintenance employ-ees at the Employer's business forms printing plant at Newport News,Virginia.The Employer and Newport News Forms Company, In-corporated, Employees' Council, Independent, herein called the Coun-cil, contend that the unit sought by the Bookbinders is inappropriateand that the only appropriate unit at the Newport News plant is onedescribed by them as follows : All craft employees, including craftemployees' assistants, pressmen, stereotypers, collator operators, cut-ters, slitters, carbon machine operators, the stock supplier in the ware-house, and an individual in the shipping department.The partiesagree to the exclusion of all composing room ^ employees, guards,watchmen, and supervisors as defined in the Act ; they disagree withrespect to the inclusion in the Bookbinders unit of stenographers inthe shipping department and of floorladies in the bindery.The Newport News plant, a single building, includes the followingdepartments and work areas : Composing, platemaking, press, carbon,shipping, warehouse, maintenance, and bindery. For the past 30 yearsNewport News Typographical Union, International TypographicalUnion, AFL, has represented a separate craft unit of the composingroom employees, and the parties agree to the exclusion of composingroom employees from the units they herein seek. For the past 3 years,the Employer and the Council have purportedly bargained collectivelyon an oral basis for the employees in the unit which they now contendis appropriate.2As the sole basis for their position that the unit they seek is aloneappropriate, the Employer and the Council contend that the afore-mentioned 3-year history of bargaining in their unit is controllingi The cases were consolidated during the course of the hearing by order of the RegionalDirector for the Fifth Region.2 At the hearing, the Council,seeking to prove that it is actively engaged in bargainingfor the employees in the unit it now seeks,introduced into evidence a document which pur-ports to be the original of an unexecuted agreement with the Employer covering these em-ployees, dated October 1, 1954The exhibit provides for recognition of the Employees'Council as the exclusive bargaining representative of these employees,"members of theCouncil" NEWPORT NEWS FORMS COMPANY, INCORPORATED473and that the Bookbinders' production and maintenance unit is inap-propriate because it is in conflict therewith.We do not agree. Al-though the unit sought by the Council purports to join all of thehighest skilled employees in each department at the Newport Newsplant, it actually combines groups of journeymen press operators andstereotypers with some, but not all,' of the higher paid employeeclassifications and individual employees in the other departments,the functions of which are unrelated to those of the craft groups orto the work of any recognized traditional craft.'The unit is thusa heterogeneous grouping of employees throughout the plant withoutregard to the Board's established prerequisites for the establishmentof separate craft or departmental units, such as the exerciseof single-craft skills and the possession of group homogeneity.'Furthermore,as the 3-year oral bargaining history for the unit is likewise basedon arbitrary and artificial factors, to which the Board accords littleor no weight in making its unit determinations, this history cannotbe deemed controlling.'Under these circumstances, we find that the unit sought by thePetitioner is appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.We further findthat the unit sought by the Council is inappropriate, and shall there-fore order that the petition in Case No. 5-RC-1513 be dismissed.There remains for consideration the unit status of stenographersin the shipping department and floorladies in the bindery.Thestenographers, under the supervision of the shipping clerk, spendnearly their entire working time in the shipping room, typing labelsfor use in shipping the Employer's products.The floorladies havethe power effectively to recommend the hire and discharge of em-ployees and have exercised the same.We shall therefore includein the unit herein found appropriate, stenographers in the shippingdepartment, who we find are plant clerical employees,7 and we shallexclude from the unit floorladies in the bindery, who we find aresupervisors as defined in the Act.We find that all production and maintenance employees at theEmployer's printing forms plant at Newport News, Virginia, includ-ing stenographers in the shipping department and the maid, butexcluding composing room employees, guards, watchmen, and floor-3Thus, although the Council would include a named individual in the shipping depart-ment allegedly because of the skills he exercises,it admits that it does not seek to includehis counterpart on another shift,because the latter is not one of its members.4The Council would thus include the maintenance department,consisting of two elec-tricianswho spend most of their time performing mechanical work, and individual em-ployees in the warehouse and shipping departments5 TheWaterbury Tag Company,102 NLRB 10056 Standard Lime and Stone Company,95NLRB 1141,footnote 5,Anheuser-Busch, Inc,at al.,102 NLRB 800, 8111International Smelting and Refining Company, Raritan Copper Works,106 NLRB 223 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDladies, the stockman in the warehouse, and other supervisors as definedin the Act, constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9 (b) of the Act.[The Board dismissed the petition in Case No. 5-RC-1513.][Text of Direction of Election omitted from publication.]ALBERSSUPERMARKETS, INC.andRETAIL CLERKS INTERNATIONALASSOCIATION, A. F. of L., PETITIONER.Case,No.9-RC--2197.Oc-tober 25,1954Order Amending Decision and Direction of ElectionOn September 24, 1954, the Board issued its Decision and Directionof Election in the above-entitled proceeding, in which it found thatthe following employees constitute an appropriate unit :All grocery employees employed at the Employer's retail stores inMontgomery County, Ohio, including part-time clerks, but ex-cluding all meat department employees, guards, professionalemployees, store managers, assistant store managers, perishablefood managers, and all other supervisors as defined in the Act.On October 4, 1954, the Employer filed with the Board a motion forreconsideration, urging that the part-time clerks be excluded fromthe unit, or, in the alternative, that those part-time clerks who haveworked for the Employer less than 18 weeks be held ineligible to votein the election.The Board having duly considered the motion, theevidence as to the duties and tenure of employment of the part-timeclerks, and the entire record in the case, decided to grant the Em-ployer's motion in part for the reasons given below.'At the 8 stores involved, the Employer has approximately 125 full-time grocery clerks and 173 part-time grocery clerks.The latter workonly during peak sales periods.Their principal duties are puttingmerchandise into bags and carrying the bags to customers' cars.Listsof the part-time employees are kept at the various stores, and they arescheduled to work as needed; schedules of work are posted each weekfor the ensuing week.There is a high turnover among these employ-ees, and the record of the 204 terminations between January 1, 1953,and April 24, 1954, shows that the average length of service was only41/2months and that 75 percent worked less than that length of time.Upon these facts, we are of the opinion that the part-time clerks whohave worked less than 18 weeks for the Employer are not regular part-'As the record and briefs, in our opinion, adequately set forth the facts and the posi-tions of the parties, the request of the Employer for a further hearing and oral argumentis hereby denied.110 NLRB No. 86.